 

Exhibit 10.1

 

First Amendment to the

U.S. Gold Corp. 2020 Stock Incentive Plan

 

This First Amendment to the U.S. gold corp. 2020 Stock Incentive Plan (this
“Amendment”), dated as of November 9, 2020, is made and entered into by U.S.
Gold Corp., a Nevada corporation (the “Company”), subject to approval by the
Company’s stockholders. Terms used in this Amendment with initial capital
letters that are not otherwise defined herein shall have the meanings ascribed
to such terms in the U.S. Gold Corp. 2020 Stock Incentive Plan (the “Incentive
Plan”).

 

RECITALS

 

WHEREAS, the Company sponsors and maintains the Incentive Plan in order to
attract and retain the services of key employees, officers, consultants,
independent contractors, and non-employee directors of the Company and its
Affiliates;

 

WHEREAS, Section 7(a) of the Incentive Plan permits the Board to amend, suspend,
or terminate the Incentive Plan at any time;

 

WHEREAS, upon the adoption of the Incentive Plan, subject to adjustment, the
Company reserved a total of 3,307,104 of its Shares, plus Shares subject to
outstanding awards under the Prior Stock Plan that are not purchased or are
forfeited or reacquired by the Company after the effective date of the Incentive
Plan (collectively, the “Prior Plan Awards”), to be issued pursuant to Awards
under the Incentive Plan;

 

WHEREAS, on March 17, 2020, the Company effected a 1-for-10 reverse stock split
of its issued and outstanding Shares such that, after giving effect to the
reverse stock split and other adjustments, there were 330,710 Shares, plus
Shares covered by Prior Plan Awards, reserved for issuance under the Incentive
Plan;

 

WHEREAS, the Board deems it to be in the best interest of stockholders to remove
the annual limitations for awards granted to employees, officers, consultants
and directors under the Incentive Plan.

 

WHEREAS, the Board desires to amend the Incentive Plan to increase the aggregate
number of Shares that are reserved and may be issued pursuant to Awards under
the Incentive Plan by an additional 836,385 Shares, for an aggregate maximum
total of 1,167,095 Shares, plus Shares covered by Prior Plan Awards, reserved
for issuance under the Incentive Plan (on a post-split basis) and to remove the
annual limitations for awards granted to employees, officers, consultants and
directors under the Incentive Plan; and

 

WHEREAS, as of the date hereof, the Board resolved that this Amendment be
adopted and that the Incentive Plan be amended as set forth herein.

 

NOW, THEREFORE, in accordance with Section 7(a) of the Incentive Plan, and
subject to the approval of the Company’s stockholders with respect to Section
4(a)(i), the Company hereby amends the Incentive Plan, effective as of the date
hereof, as follows:

 

1. Subsection 4(a)(i) of the Incentive Plan is hereby amended by deleting said
subsection in its entirety and substituting in lieu thereof the following new
Subsection 4(a)(i):

 

(i) 1,167,095, plus

 

2. Subsection 4(d) of the Incentive Plan is amended and restated in its entirety
to read:

 

(d) Reserved.

 

3. Subsection 4(e) of the Incentive Plan is amended and restated in its entirety
to read:

 

(e) Reserved.

 

4. Except as expressly amended by this Amendment, the Incentive Plan shall
continue in full force and effect in accordance with the provisions thereof.

 

* * * * * * * *

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

  U.S. Gold Corp.         By: /s/ Edward M. Karr   Name:

Edward M. Karr

  Title: Executive Chairman

 

2

 